      Case 1:20-cv-01870-JGK Document 50 Filed 02/24/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
JASON WIMBERLY,

                     Plaintiff,                 20-cv-1870 (JGK)

          - against -                           ORDER

AUTOMOTIVEMASTERMIND INC. ET AL.,

                    Defendants.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The plaintiff has moved to alter or vacate the Court’s

judgment pursuant to Rules 59(e) and 60(b) of the Federal Rules

of Civil Procedure. The plaintiff seeks to have the Court

reconsider the dismissal of any counts that were dismissed with

prejudice. According to the Second Circuit Court of Appeals,

“[g]enerally, leave to amend should be freely given, and a

pro se litigant in particular should be afforded every

reasonable opportunity to demonstrate that he has a valid

claim.” Matima v. Celli, 228 F.3d 68, 81 (2d Cir. 2000)

(internal quotation marks and citation omitted). “A pro se

complaint should not be dismissed without the Court granting

leave to amend at least once when a liberal reading of the

complaint gives any indication that a valid claim might be

stated." Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010)

(internal brackets and quotation marks omitted). Therefore, the

Court’s dismissing any claims with prejudice is amended to be a
         Case 1:20-cv-01870-JGK Document 50 Filed 02/24/21 Page 2 of 2



dismissal without prejudice. The plaintiff may reassert any

claims in his amended complaint that can be asserted in good

faith, having considered all of the reasoning in this Court’s

prior opinion. The time to file the amended complaint is

extended to March 23, 2021. The defendants may answer or move to

dismiss the amended complaint by April 23, 2021. The plaintiff

may reply by May 7, 2021.

     The plaintiff also filed a motion to seal or redact his

motion in ECF No. 49. The plaintiff should submit a proposed

redacted copy of the paper and the unredacted copy to the Court

directly, indicating the portions that he seeks to have redacted

from the publicly filed ECF copy.

     The Clerk is directed to close Docket Nos. 48 and 49.

     The Clerk is directed to mail a copy of this order to the

pro se plaintiff.

SO ORDERED.

Dated:       New York, New York
             February 24, 2021            ____ /s/ John G. Koeltl________
                                                 John G. Koeltl
                                           United States District Judge




                                      2
